CaseCase: 18-1553   Document:
     1:14-cv-00106-LMG        87 167
                        Document  Page: 1 03/29/19
                                     Filed Filed: 03/29/2019
                                                      Page 1 of 2




     United States Court of Appeals
         for the Federal Circuit
                       ______________________

                            March 29, 2019

                             ERRATA
                       ______________________

                 Appeal Nos. 2018-1553, 2018-1554

        SHENYANG YUANDA ALUMINUM INDUSTRY
       ENGINEERING CO., LTD., YUANDA USA CORP.,
                       Plaintiffs

       JANGHO CURTAIN WALL AMERICAS CO. LTD.,
        PERMASTEELISA NORTH AMERICA CORP.,
        PERMASTEELISA SOUTH CHINA FACTORY,
         PERMASTEELISA HONG KONG LIMITED,
                 Plaintiffs-Appellants

                                   v.

      UNITED STATES, ARCHITECTURAL GLASS &
       ALUMINUM COMPANY, WALTERS & WOLF,
     BAGATELOS ARCHITECTURAL GLASS SYSTEMS,
                        INC.,
                 Defendants-Appellees

                      Decided: March 18, 2019
                       Precedential Opinion
                      ______________________

     At page 16, line 26, “desired judicial relief” is changed to -
     - “into likely judicial redress”
CaseCase: 18-1553   Document:
     1:14-cv-00106-LMG        87 167
                        Document  Page: 2 03/29/19
                                     Filed Filed: 03/29/2019
                                                      Page 2 of 2




     At page 17, line 19, “ ‘[a]s” is changed to -- “As”
